El Juez Asociado Señor Travieso
emitió la opinión del tribunal.
El peticionario apelante se encuentra recluido en la Pe-nitenciaría Insular por virtud de una sentencia dictada en julio 8, 1942 por la Corte de Distrito de Arecibo, declarán-dole culpable de asesinato en segundo grado y condenándole a doce años de presidio.
*584En noviembre 30 de 1942 el así convicto Evangelista Be-rríos radicó una petición de hábeas corpus ante la Corte de Distrito de San Juan. Y habiendo sido declarada sin lugar sn petición, estableció el presente recnrso.
Los antecedentes de este caso son los siguientes:
En marzo 8 de 1937, Evangelista Berríos fue convicto de un delito de asesinato en segundo grado y sentenciado por al Corte de Distrito de Arecibo a la pena de doce años de presidio. En febrero 13 de 1942 revocamos la sentencia por la cual la Corte de Distrito de San Juan declaró sin lugar una petición de hábeas corpus radicada por Berríos, y en su lugar dictamos otra .decretando la libertad del prisionero, por haberse dictado sin jurisdicción la sentencia en cumpli-miento de la cual sé le retenía bajo custodia. Al final de nues-tra sentencia añadimos: “todo sin perjuicio de los derechos que pueda tener El Pueblo de Puerto Pico para perseguir al peticionario por el crimen que se le imputa”. Berríos v. Saldaña, 59 D.P.R. 903.
En mayo 13, 1942 el peticionario apelante fue arrestado nuevamente y acusado del mismo delito de asesinato, y en julio 8 del citado año fue convicto y sentenciado a.la pena de doce años de reclusión que ahora cumple en la Peniten-ciaría Insular.
Los fundamentos de la petición en.el presente caso son:-
Que una persona que ha sido excarcelada mediante auto de hábeas corpus no puede ser detenida nuevamente por la misma causa, excepto (a) cuando se le arreste en virtud de mandamiento u orden legal; (b) cuando la excarcelación se basó en falta de pruebas y se le arresta de nuevo con prue-bas suficientes; y (c) cuando se basó en defecto en la orden de arresto y se le arresta nuevamente en virtud de un man-damiento legal.
Que habiendo sido el apelante arrestado y acusado con la misma prueba del juicio anterior, la segunda acusación le ha puesto dos veces en “ jeopardy” por el mismo delito.
*585Que al ser anulada la primera sentencia dictada por la Corte de Distrito de Arecibo, necesariamente quedó anulada también la acusación que motivó dicba sentencia, razón por la cual no se le podía procesar nuevamente a base de una acusación nula.
La corte inferior no erró al negarse a decretar la excar-celación del peticionario apelante. La sentencia original dictada contra el peticionario en marzo 8 de 1937 fué anu-lada por esta Corte Suprema por el fundamento de no ha-ber estado el acusado asistido de abogado al serle leída la acusación y no habérsele advertido de la existencia de ese derecho a su favor. Una sentencia dictada sin que se hayan •cumplido esos requisitos es nula por falta de jurisdicción, de acuerdo con lo resuelto en Johnson v. Zerbst, 304 U. S. 458, seguido por esta Corte Suprema en Ex-Parte Hernández Laureano, 54 D.P.R. 416 y El Pueblo v. Muriel, 57 D.P.R. 914.
En 22 C.J.S. 378 encontramos la regla que consideramos aplicable al caso de autos:
“Una persona no queda expuesta por segunda vez a menos que su anterior absolución o convicción baya sido dictada por una corte ■con jurisdicción para juzgarle por el delito de que se le acusaba. La corte debe ser una que tenga jurisdicción no solamente sobre el delito sí que también sobre el acusado, la cual ha sido obtenida me-diante el debido proceso basado en procedimientos legales. Sin embargo, la sentencia de una corte con jurisdicción para dictarla es un impedimento para un proceso subsiguiente por el mismo delito, aún cuando la corte hubiese cometido error al ejercitar una discreción que le hubiere sido conferida; . . . Cuando el acusado ha conseguido la anulación de una convicción anterior por el fundamento de que la corte carecía de jurisdicción, él está impedido para alegar más .tarde, en apoyo de una defensa de ‘previous jeopardy’, que dicha corte tuvo jurisdicción”.
Véase: In Re Bouchard, 38 Calif. App. 441, 443, 176 P. 692; 16 C. J. 257, sec. 423.

La sentencia recurrida debe ser confirmada.

El Juez Asociado Señor De Jesús no intervino.